Electronically Filed
                                                           Supreme Court
                                                           SCPW-11-0000109
                                                           24-MAR-2011
                                                           08:28 AM



                           NO. SCPW-11-0000109


            IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                     MICHAEL C. TIERNEY, Petitioner,


                                   vs.


                        WALTER RODBY, Respondent.



                           ORIGINAL PROCEEDING

                       (Nos. 29993 and SCWC-29993)


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


            Upon consideration of the motion for reconsideration of
the March 10, 2011 order dismissing the petition for a writ of
mandamus,
            IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
            DATED:   Honolulu, Hawai'i, March 24, 2011.


                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ James E. Duffy, Jr.

                                  /s/ Sabrina S. McKenna